On the Merits.
The opinion of the court was delivered by
Spender, J.
The appellant being placed on the account as a creditor clearly has the right to appeal from a judgment unsupported by the evidence. He is a party to the record.
We think‘the judgments of homologation appealed from are clearly erroneous. That of the third of August, 1876, is unsupported by any proof, even prima facie, of the correctness of the account. Where an *329account is not opposed the administrator should at least offer proof sufficient to render probable its correctness. A judgment by default can not be confirmed, except on proof of the correctness of plaintiff’s demand. We know no law that changes this rule for administrators. The judgment of the thirty-first of January, 1877, is in direct conflict with the written admissions of the administratrix. She “ waives ” her claim to be paid one thousand dollars by privilege, and consents to a reduction of the attorney’s fees; yet the judgment homologated absolutely an account giving her this one thousand dollars and the attorney’s fees without reduction.
It is therefore ordered, adjudged, and decreed that tho judgments appealed-from be avoided and reversed, and that this case be remanded to the court below, to bo there proceeded with according to law, appellee paying costs of appeal.